OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22435 Kayne Anderson Energy Development Company (Exact name of registrant as specified in charter) 717 Texas Avenue, Suite 3100Houston, Texas (Address of principal executive offices) (Zip code) David J. Shladovsky, Esq. KA Fund Advisors, LLC 717 Texas Avenue, Suite 3100 Houston, Texas 77002 (Name and address of agent for service) Registrant's telephone number, including area code:(310)284-6438 Date of fiscal year end: November 30 Date of reporting period: July 1, 2009 - June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Kayne Anderson Energy Development Company By (Signature and Title)* /s/ Kevin S. McCarthy Kevin S. McCarthy, Date August 10, 2010 Chairman of the Board of Directors, President and Chief Executive Officer * Print the name and title of each signing officer under his or her signature. Item 1 – Proxy Voting Record – Attached on behalf of Kayne Anderson Energy Development Company Proposed by Issuer Symbol CUSIP Meeting Date Matter: (I)ssuer or (S)hrhldr Vote Cast? How Voted For/Against Mgmt CAPITAL PRODUCT PARTNERS L.P. CPLP Y11082107 7/23/2009 ELECT: I YES FOR FOR ABEL RASTERHOFF APPROVE: I YES FOR AGAINST AMENDMENT TO THE COMPANY'S FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP ESTABLISHING THAT IN THE CASE OF ANY MEETING OR LIMITED PARTNERS OF THE COMPANY WHICH HAS BEEN ADJOURNED FOR A SECOND TIME DUE TO ABSENCE OF A QUORUM DURING THE FIRST TWO MEETINGS ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT MAGELLAN MIDSTREAM HOLDINGS, L.P. MGG 55907R108 9/25/2009 APPROVE: I YES FOR FOR AGREEMENT RELATING TO SIMPLIFICATION OF CAPITAL STRUCTURE BY AND AMONG MAGELLAN MIDSTREAM PARTNERS, L.P., MAGELLAN GP, LLC., MMP'S GENERAL PARTNER, MAGELLAN MIDSTREAM HOLDINGS, L.P., AND MAGELLAN MIDSTREAM HOLDINGS GP, LLC, MGG'S GENERAL PARTNER, AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME. APPROVE: I YES FOR FOR (A) DIRECT MGG, AS THE SOLE MEMBER OF MMP'S GENERAL PARTNER, TO APPROVE MMP'SAMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP & ALL OTHER MATTERS UNDER SIMPLIFICATION AGREEMENT THAT, PURSUANT TO THE LIMITED LIABILITY COMPANY AGREEMENT OF MMP'S GENERAL PARTNER, REQUIRE THE APPROVAL OF MGG; (B) DIRECT MMP'S GENERAL PARTNER TO IMPLEMENT THE MATTERS ABOVE APPROVE: I YES FOR FOR THE CONTRIBUTIONS APPROVE: I YES FOR FOR THE LIQUIDATION APPROVE: I YES FOR FOR THE ADJOURNMENT OF THE MGG SPECIAL MEETING TO A LATER DATE, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE INSUFFICIENT VOTES IN FAVOR OF ANY OF THE FOREGOING PROPOSALS. TEPPCO PARTNERS, L.P. TPP 10/23/2009 APPROVE: I YES FOR FOR AGREEMENT AND PLAN OF MERGER DATED AS OF JUNE 28, 2, L.P., ENTERPRISE PRODUCTS GP, LLC, ENTERPRISE SUB B LLC, TEPPCO PARTNERS, L.P. AND TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC, AS IT MAY BE AMENDED FROM TIME TO TIME AND THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT NAVIOS MARITIME PARTNERS L.P. NMM Y62267102 12/16/2009 ELECT: I YES FOR FOR ROBERT PIEROT JOHN KARAKADAS RATIFY: I YES FOR FOR PRICEWATERHOUSECOOPERS AS THE CO.'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FY ENDING 12/31/09 GLOBAL PARTNERS LP GLP 37946R109 12/9/2009 APPROVE: I YES FOR FOR AMEND THE PARTNERSHIP AGREEMENT TO: (I) REPLACE THE TERMS "OPERATING SURPLUS" AND "ADJUSTED OPERATING SURPLUS" WITH THE TERM "DISTRIBUTABLE CASH FLOW" (II) INCREASE THE MINIMUM QUARTERLY DISTRIBUTION FROM $0.4125 TO $0.4(III) REMOVE THE PROVISIONS THAT CURRENTLY PERMIT EARLY CONVERSION OF A PORTION OF THE SUBORDINATED UNITS. MAGELLAN MIDSTREAM PARTNERS, L.P. MMP 4/21/2010 ELECT: I YES FOR FOR WALTER R. ARNHEIM PATRICK C. EILERS BARRY R. PEARL COPANO ENERGY, L.L.C. CPNO 5/11/2010 ELECT: I YES FOR FOR JAMES CRUMP ERNIE DANNER SCOTT GRIFFITHS MICHAEL JOHNSON R. BRUCE NORTHCUTT T. WILLIAM PORTER WILLIAM THACKER RATIFY: I YES FOR FOR DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 TEEKAY TANKERS LTD. TNK Y8565N102 6/23/2010 ELECT: I YES FOR FOR C. SEAN DAY RICHARD BRONKIS RICHARD DU MOULIN PETER EVENSEN WILLIAM LAWES BJOURN MOLLER MARKWEST ENERGY PARTNERS, L.P. MWE 6/2/2010 ELECT: I YES FOR FOR FRANK M. SEMPLE DONALD D. WOLF KEITH E. BAILEY MICHAEL L. BEATTY CHARLES K. DEMPSTER DONALD C. HEPPERMANN WILLIAM A. KELLSTROM ANNE E. FOX MOUNSEY WILLIAM P. NICOLETTI RATIFY: I YES FOR FOR DELOITTE & TOUCHE LLP AS THE PARTNERSHIP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FY ENDING DECEMBER 31, 2010 EAGLE ROCK ENERGY PARTNERS, L.P. EROC 26985R104 5/14/2010 APPROVE & AMEND: I YES FOR FOR SECURITIES PURCHASE AND GLOBAL TRANSACTION AGREEMENT DATED AS OF JANUARY 12, 2010, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT APPROVE: I YES FOR FOR AMENDMENT NO. 1 TO THE FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF EAGLE ROCK ENERGY PARTNERS, L.P. FORM OF WHICH IS INCLUDED AS ANNEX B TO PROXY STATEMENT APPROVE: I YES FOR FOR SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF EAGLE ROCK ENERGY PARTNERS, L.P. THE FORM OF WHICH IS INCLUDED AS ANNEX C TO THE PROXY STATEMENT TRANSACT: I YES FOR FOR OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE SPECIAL MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS OF THE SPECIAL MEETING
